Citation Nr: 1819433	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-28 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for cervical spondylosis and degenerative disc disease C5-6 and C6-7 with facet arthropathy on left C4-5 level (neck disability) (excluding temporary total evaluations under Paragraph 4.30, from September 22, 2015 to December 1, 2015, and March 29, 2016 to June 1, 2016).

2.  Entitlement to a rating higher than 40 percent for lumbar levoscoliosis with spondylosis and degenerative disc disease L5-S1 (back disability) (excluding a temporary total evaluation under Paragraph 4.30 from August 21, 2013 to November 1, 2013), to include the question of the propriety of the reduction of the Veteran's evaluation from 40 percent to 10 percent from October 7, 2015.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran had active service from April 1979 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of higher evaluations for a back and neck disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2017 rating decision, the RO reduced the Veteran's evaluation from 40 percent to 10 percent for the Veteran's back disability.   

2.  At the time of the October 7, 2015 effective date of the reduction, the 40 percent rating for the Veteran's back disability had been in effect for more than five years.

3.  The VA examinations that served as the basis for the reduction were inadequate.   


CONCLUSION OF LAW

The reduction of the rating for a service-connected back disability was improper and restoration of the 40 percent rating effective October 7, 2015 is warranted.  38U.S.C. §§ 1155, 5103 (2012); 38 C.F.R. §§3.102, 3.105, 3.344, 4.71a, Diagnostic Codes 5242-5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

As no adverse decision is being reached at this time, there is no need to discuss compliance with VA's duty to notify or assist.

II.  Propriety of Rating Reduction

When determining whether a reduction was proper, there are two sequential questions that must be addressed.  First, whether the RO satisfied the procedural requirements for a reduction, as set forth in 38 C.F.R. § 3.105.  If so, the second question concerns whether the evidence shows an improvement in the severity of the service-connected disability, as defined in 38 C.F.R. § 3.344.

With regard to the initial question, the Board observes that the rating reduction did not result in any reduction of VA compensation being paid to the Veteran as the overall, combined disability rating was not reduced.  Thus, the procedural protections of 38 C.F.R. § 3.105 (e) do not apply.  Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty days notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran).

In cases where a rating has been in effect for less than 5 years the disability in question has not become stabilized and is likely to improve, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction.  38 C.F.R. § 3.344 (c).  In this case, the Veteran's 40 percent disability rating was awarded effective October 28, 2005.  The rating was reduced effective October 7, 2015.  Accordingly, the disability rating was in effect for more than 5 years.  

Without regard to whether a rating has been in effect for five years or more, a rating reduction is warranted only where the evidence demonstrates an actual improvement in disability.  See 38 C.F.R. § 4.13.  In other words, the provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet. App. 413, 420 (1993).

Moreover, reports of examination must be interpreted in the light of the whole evidentiary history and reconciled with the various reports into a consistent picture, so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  In short, "the Board must establish, by a preponderance of the evidence and in compliance [with] 38 C.F.R. § 3.344, that a rating reduction is warranted.'" Green v. Nicholson, 21 Vet. App. 512 (2006).  If there is any doubt, the rating in effect will be continued.  See Brown, 5 Vet. App. at 417-18.

In general, the RO's reduction of a rating must have been supported by evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemeyer, 2 Vet. App. 277 (1992).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).

Under the 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degree but not greater than 85 degrees or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degree but no greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that reduction of the disability evaluation for the Veteran's service-connected back disability from 40 to 10 percent was improper.

A 40 percent evaluation assigned for the back in a May 2006 rating decision was based on the findings of a January 2006 examination.  In the January 2006 examination, forward flexion was to 45 degrees but with pain at 30 degrees.  The Veteran underwent back surgery in August 2013 and was assigned a 100 percent evaluation beginning on August 21, 2013.  

In an October 2017 rating decision, a 40 percent rating for the low back disability was assigned beginning November 1, 2013.  Also, in the October 2017 rating decision, the RO reduced the Veteran's evaluation from 40 percent to 10 percent for the Veteran's back disability, effective October 7, 2015.  The RO found that the VA examinations conducted in December 2011 and October 2015 showed sustained improvement.  

However, the Board's review of the findings of the December 2011 and October 2015 VA examinations shows they are, in fact, not adequate to demonstrate an actual improvement in disability.  See 38 C.F.R. § 4.13.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 required that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  As there is no opposite joint in this case because the disability at issue is the spine, this part of the holding is not relevant.  

Upon review of the December 2011 examination report, the Board concludes that testing was not conducted of both active and passive motion, in weight-bearing and nonweight-bearing, and the VA examiner did not explain why such testing could not be conducted or was not necessary.  The October 2015 examiner noted no pain with weight-bearing, but the report did not indicate whether active and passive motion was tested.  Thus, the December 2011 and October 2015 VA back examinations were both inadequate under the principles of Correia.

When a reduction of a disability is based on an inadequate examination, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) (when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.).  

In sum, the Board finds that reduction of the lumbar spine disability rating from 40 to 10 percent was based on inadequate examinations and so, the reduction was improper.  Restoration of a 40 percent rating for the lumbar spine disability is warranted effective October 7, 2015.

ORDER

Restoration of a 40 percent evaluation for lumbar levoscoliosis with spondylosis and degenerative disc disease from October 7, 2015 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

With respect to the Veteran's claim for increased evaluation for his back and neck disabilities, the Board notes that he was most recently examined in May 2015 (neck) and October 2015 (back).  As mentioned, in Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) noted the final sentence of § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of 
§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  

Although the May 2015 cervical spine (neck) examiner noted no pain on weight bearing, the examiner did not indicate whether there was pain on passive and active motion.  Similarly, the October 2015 lumbar spine (back) examiner noted no pain with weight-bearing, but the report did not indicate whether active and passive motion was not tested.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.  As the examination reports do not provide all of the information specified by Correia, these claims must be remanded for new VA examinations to obtain the information necessary to properly adjudicate these claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of his lumbar levoscoliosis with spondylosis and degenerative disc disease.  The claims file should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A discussion of the complete rationale for all opinions expressed should be included in the examination report. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Schedule the Veteran for an examination to determine the current severity of his cervical spondylosis and degenerative disc disease C5-6 and C6-7 with facet arthropathy on left C4-5 level.  The claims file should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

A discussion of the complete rationale for all opinions expressed should be included in the examination report. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Then readjudicate the remaining claims.  If these claims are not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


